Given, C. J.
This is an action for forcible detention of a certain eighty acres of land. It is admitted that the defendant had the right to possession up to March 1, 1888. February 24, 1888, he was served with notice to quit “on or before the first day of March, 1888.” The defendant having failed to quit on or before March *630first, this action was brought before a justice of the peace, March 6, 1888, and appealed to the district court. On the trial in the district court, the court directed the jury to return a verdict for the defendant, “for the reason that it was not shown by the evidence that any notice to quit the premises in question was served upon the defendant after the termination of the tenancy, on the first day of March, 1888, and three days before the commencement of suit, on March 6, 1888,” to which the plaintiff excepted. This precise question was ruled upon at the present term in McLain v. Calkins, ante, p. 468, wherein we held that the notice to quit required by section 3614, Code, may be given before the expiration of the term. The action of the district court must be
Reversed